         Case 2:20-cv-01314-SM-JVM Document 8 Filed 04/30/20 Page 1 of 5



                          UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


    IN THE MATTER OF LEBEOUF                                                    CIVIL ACTION
    BROS. TOWING, LLC

    VERSUS

    DANIEL GOSS                                                      NO.:20-00159-BAJ-EWD



                                    RULING AND ORDER


         Before the Court is Plaintiff, LeBeouf Bros. Towing, LLC’s Motion to

Transfer Venue (Doc. 4) requesting the Court to transfer this matter to the

United States District Court for the Eastern District. No opposition to the motion has

been filed by the Claimant. For the reasons stated herein, the Motion to Transfer

Venue (Doc. 4) is GRANTED.


    I.          BACKGROUND


         On November 21, 2019, Claimant Daniel Goss filed suit against Plaintiff in the

Nineteenth Judicial District Court of East Baton Rouge Parish to recover for an

alleged personal injury sustained while working for Plaintiff as a pilot on board the

M/V Dickie Gonsoulin. On March 16, 2020, Plaintiff filed this complaint seeking

limitation and a declaratory judgment action.1 Plaintiff asks the Court to transfer



1 Plaintiff filed his limitation complaint in the Middle District of Louisiana to comply with Rule F of
the Federal Rules of Civil Procedure, which requires a vessel owner to file the Limitation Complaint
in the district in which the owner has been sued. See Rule F (9).

                                                   1
         Case 2:20-cv-01314-SM-JVM Document 8 Filed 04/30/20 Page 2 of 5



this matter pursuant to a forum selection clause agreed to by the parties. Plaintiff

contends that Claimant knowingly and voluntarily agreed to the forum selection

clause contained within an applicant certification that requires that any claims be

filed in the Eastern District of Louisiana. Plaintiff further contends that the forum

selection clause is valid and enforceable; thus, the Court should transfer this matter.


   II.      LEGAL STANDARD


         Under 28 U.S.C. § 1404(a), “a district court may transfer any civil action to any

other district or division where it might have been brought or to any district or

division to which all parties have consented.” A forum selection clause may be

enforced by a §1404(a) motion to transfer. Atlantic Marine Const. Co. v. U.S. Dist.

Court for the Western Dist. Of Texas, 571 U.S. 49, 134 S.Ct. 568 (2013).


         In a typical case not involving a forum selection clause, a district court

considering a §1404(a) motion to transfer must evaluate both the convenience of the

parties and various public-interest considerations. Id. at 62. The district court must

weigh the relevant factors and decide if a transfer would serve the convenience of the

parties and witnesses, as well as the interest of justice. See Id. at 63. However, the

presence of a valid forum selection clause requires district courts to adjust the

§1404(a) analysis in the following three ways: (1) the Plaintiff’s choice of forum merits

no weight; (2) the court should not consider arguments about the parties’ private

interests; and (3) when a party bound by a forum selection clause flouts its

contractual obligation and files suit in a different forum, a § 1404(a) transfer of venue



                                             2
          Case 2:20-cv-01314-SM-JVM Document 8 Filed 04/30/20 Page 3 of 5



will not carry with it the original venue's choice-of-law rules—a factor that in some

circumstances may affect public-interest considerations. Id.


      The court may consider arguments about public-interest factors only. See Id.

at 64 (emphasis added). Forum selection clauses are “prima facie valid and should be

enforced unless enforcement is shown by the resisting party to be unreasonable under

the circumstances.” M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 10, 92 S.Ct.

1907 (1972).


   III.     DISCUSSION


      Plaintiff asserts that Claimant knowingly and voluntarily entered into a

forum-selection agreement requiring any suit arising from his employment with

Plaintiff to be filed in the Eastern District of Louisiana. (Doc. 4-1 at p. 3). Plaintiff

has attached a copy of the forum selection clause with Claimant’s signature, which

states “ I agree that any and all disputes, claims, causes of action, or lawsuits against

my employer and/or the owner of any vessel to which I am assigned (including any

personal injuries arising out of my employment) shall be filed exclusively in the

United States District Court for the Eastern District of Louisiana.” See Doc. 4-2,

Exhibit A.


      Forum selection clauses in admiralty cases are presumptively valid and

enforceable. Calix-Chacon v. Global International Marine, Inc., 493 F.3d 507,512 (5th

Cir. 2007) (citing M/S Bremen v. Zapata Off-Shore Co.¸ 407 U.S. 1 (1972). Forum

selection clauses are invalid if enforcement would be unreasonable, unjust,


                                           3
       Case 2:20-cv-01314-SM-JVM Document 8 Filed 04/30/20 Page 4 of 5



fraudulent, or overreaching. See M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 15

(1972). The party attacking enforceability may overcome the presumption of validity

by showing that the clause is unreasonable under the circumstances. Id. at 10.

Unreasonableness potentially exists where: (1) the incorporation of the forum

selection clause into the agreement was the product of fraud or overreaching; (2) the

party seeking to escape enforcement “will for all purposes be deprived of his day in

court” because of the grave inconvenience or unfairness of the selected forum; (3) the

fundamental unfairness of the chosen law will deprive the plaintiff of a remedy; or

(4) enforcement of the forum selection clause would contravene a strong public policy

of the forum state. Haynsworth v. The Corporation, 121 F.3d 956, 963 (5th Cir. 1997).


      The Court finds that Claimant did not overcome the presumption of validity

because he did not object to this motion. The Court also finds that enforcement of the

clause would not be unreasonable, unjust, fraudulent, or overreaching. Enforcement

of the clause would transfer the case to a forum that Claimant could have selected

because it is the Plaintiff’s domicile; therefore, there is no grave inconvenience or

unfairness in the selected forum that would deprive Claimant of his day in court.

Lastly, enforcement of the clause would not contravene a strong public policy of the

forum state. Thus, the Court finds that the forum selection clause signed by Claimant

is valid and enforceable.




                                          4
       Case 2:20-cv-01314-SM-JVM Document 8 Filed 04/30/20 Page 5 of 5



      IT IS ORDERED that Plaintiff’s Motion to Transfer Venue (Doc. 4) is

GRANTED.


      IT IS FURTHER ORDERED that this matter is transferred to the

United States District Court for the Eastern District of Louisiana.




                                Baton Rouge, Louisiana, this 30th day of April, 2020




                                       _______________________________________
                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




                                          5
